 

DEBT SETTLEMENT AGREEMENT

 

 

THIS AGREEMENTis dated for reference the 11th day of August 2014.

 

BETWEEN:

 

Immunoclin Corporation, a company incorporated under the laws of

Nevada and having an office at 1800 Wyoming Avenue NW, 3rd Floor

Washington, DC 20009 USA

 

(the “Company”)

 

OF THE FIRST PART

 

AND:

 

Jagpal Holdings Inc.,a corporation under the laws of Belize having an

address at #1 Mapp Street, Belize City, Belize

 

(the “Creditor”)

 

OF THE SECOND PART

 

WHEREAS:

 

 A. The Company is indebted to the Creditor in the amount of US $1,300.00 (the
    “Debt”) as at June 14, 2013;

 

 B. The Company wishes to settle the Debt by issuing to the Creditor, or its
    assigns, shares of common stock of the Company and the Creditor is prepared
    to accept the shares in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:

 

1.         ACKNOWLEDGMENT OF DEBT

 

1.1       The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

 

1.2       The Debt was recorded on the books of the Company on April 25, 2013.

 

 

                              

 

2.         ISSUANCE OF SHARES

 

2.1       The Company agrees to issue to the Creditor and the Creditor agrees to
accept 1,300,000 shares of common stock of the Company (the “Shares”) at a
deemed price of US $0.001 per Share as full and final payment of the Debt.

 

2.2       The Creditor agrees that the Debt will be fully satisfied and
extinguished when the Company delivers the Shares to the Creditor, and subject
only to the issuance of the Shares, the Creditor releases and forever discharges
the Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the
Debt.  This release will be operative from and after the date of completion of
the transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 

3.         REPRESENTATIONS OF CREDITOR

 

The Creditor represents, warrants and acknowledges to the Company that:

 

(a)        the Debt constitutes the outstanding indebtedness of the Company to
the Creditor as at August 11, 2014, including principal, interest to the date
hereof and costs with respect to the debt being settled;

 

(b)        the Creditor has not conveyed, transferred or assigned any portion of
the Debt to any third party, and has full right, power and authority to enter
into this Agreement and to accept the Shares in full and final satisfaction of
the Debt;

 

(c)        no third party has any right to payment of all or any portion of the
Debt;

 

(d)        the Creditor has no claims or potential claims against the Company on
account of any matter whatsoever, other than the Debt;

 

(e)        if the Creditor is a corporation or legal entity other than an
individual, all necessary corporate or other action has been taken by the
Creditor to approve this Agreement;

 

(f)        the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;

 

(g)        the Creditor is not acquiring the Shares as a result of any material
information that the Company has not generally disclosed to the public; and

 

(h)        the Shares will be subject to resale restrictions as required by
applicable securities law and the Creditor will seek its own independent legal
advice regarding such resale restrictions imposed on the Shares.


 

The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor. 
The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.

 



                              



 

4.         GENERAL PROVISIONS



 

4.1       Time will be of the essence of this Agreement.

 

4.2       The Company and the Creditor will sign all other documents and do all
other things reasonably necessary to carry out this Agreement.

 

4.3       The provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous understandings,
communications, representations, and agreements, whether written or verbal,
between the parties regarding the subject matter of this Agreement.

 

4.4       All dollar amounts referred to in this Agreement are expressed in
United States currency, unless otherwise indicated.

 

4.5       This Agreement will enure to the benefit of and be binding on each of
the parties and their respective heirs, executors, administrators, successors,
and assigns.

 

4.6       This Agreement may be signed in counterparts, both of which will
constitute one agreement.

 

4.7       This Agreement supersedes and replaces any prior agreements between
the parties concerning the subject matter hereof.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

IMMUNOCLIN CORPORATION

 

Per: /s/Dr. Dorothy Bray                  

Dr. Dorothy Bray, President

 

 

JAGPAL HOLDINGS INC.

 

Per: /s/Amandip Jagpal                   

Amandip Jagpal, President

 



                              

